     Case 2:20-cr-00019-HYJ ECF No. 54, PageID.119 Filed 01/04/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                             Case No. 2:20-cr-19-02
v.
                                                             Hon. Hala Y. Jarbou
STEPHANIE PAGE PABST,

            Defendant.
__________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the audio transcript of the plea proceedings,

        IT IS ORDERED that:

1.      The Report and Recommendation of the Magistrate Judge (ECF No. 51) is approved and

        adopted as the opinion of the Court.

2.      Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

        forth in Count 1 of the Indictment.

3.      The written plea agreement is hereby continued under advisement pending sentencing.

4.      Defendant shall remain detained pending sentencing now scheduled for Wednesday, April

        28, 2021, at 9:30 A.M.



 Dated:     January 4, 2021                            /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE
